


Exhibit 10.33

 

[DENDRITE INTERNATIONAL LOGO]

 

 

Dendrite International

 

7 Powder Horn Drive

 

Warren

 

New Jersey 07060

 

USA

EMPLOYMENT AGREEMENT

 

Telephone: 201.271.8313

 

Fax: 201.271.6144

 

 

This agreement made by and between DENDRITE INTERNATIONAL, a New Jersey
Partnership (“Dendrite”) and Jean-Paul Modde of (“Employee”).

 

WHEREAS, Dendrite, its affiliates, and subsidiaries are in the business of
providing what is referred to as Territory Management Systems and related
hardware and equipment to its customers.

 

R E C I T A L:

 

A.                                   Dendrite wishes to employ the employee on
the terms and conditions set forth in this Agreement, and

 

B.                                     The Employee wishes to become employed by
Dendrite on the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                       EMPLOYMENT AT WILL.

 

Dendrite hereby employs the Employee as, an at-will employee. This employment
may be terminated at any time for any reason by Dendrite or by the Employee
unless there is a separate written agreement setting forth a specific term. As a
matter of courtesy and fair business dealings, the Employee will attempt to
provide three weeks notice to Dendrite before terminating his/her

 

--------------------------------------------------------------------------------


 

employment in order to permit Dendrite an opportunity to replace him/her.

 

2.                                       DUTIES.

 

The Employee shall perform those duties as may from time to time be assigned to
him/her and shall carry out any assignments related to the company or its
affiliate as directed. With the employee’s agreement, this may involve rendering
services at various locations throughout the world. The Employee shall devote
his/her full time and best effort to the duties assigned to him/her which he/she
shall faithfully and diligently perform. The Employee shall report to Dendrite
as may be required and will fully account for all records, data, materials or
other property belonging to Dendrite or its customers of which he/she is given
custody. Dendrite may, form time to time, establish rules and regulations and
the Employee shall faithfully observe these in the performance of his/her
duties.

 

3.                                       COMPENSATION.

 

Dendrite shall pay the Employee for his/her services and initial starting salary
of     N/A.  The compensation may be changed from time to time without written
amendment to this Agreement. Compensation shall be paid on a periodic basis in
the same manner in which other employees are paid.

 

4.                                       BENEFITS.

 

Dendrite shall provide the Employee:

 

A.           An annual vacation of a duration as previously agreed upon.

 

B.             Reimbursement for all reasonable travel, entertainment and other
reasonable and necessary out-of-pocket expenses incurred by the Employee in
connection with the performance of his/her duties. Reimbursement will be made

 

--------------------------------------------------------------------------------


 

upon the submission by the Employee of appropriate documentation and
verification of the expenses;

 

C.             Life insurance, retirement and other fringe benefits to the same
extent as may be provided to other employees generally.

 

5.                                       INFORMATION AND BUSINESS OPPORTUNITY.

 

During the term of his/her employment by Dendrite, the Employee may acquire
knowledge of (a) information that is relevant to the business of Dendrite or its
affiliates or (b) knowledge of business opportunities pertaining to the business
in which Dendrite or its affiliates are engaged. The Employee shall promptly
disclose to Dendrite that information or business opportunity but shall not
disclose it to anyone else without Dendrite’s written consent.

 

6.                                       DENDRITE CONFIDENTIAL INFORMATION.

 

It is anticipated that the Employee will, as a result of his/her employment with
Dendrite, acquire information which is proprietary and confidential to Dendrite.
This information includes, but is not limited to technical and commercial
information, customer lists, financial arrangement, competitive status, pricing
policies, knowledge of suppliers, technical capabilities and other business
affairs relating to Dendrite. It also includes technical information involving
Dendrite’s work. The Employee will keep all such information confidential and
will not reveal it at any time without the express written consent of Dendrite.
This obligation is to continue in force after employment terminates for whatever
reason.

 

7.                                       CLIENT CONFIDENTIAL INFORMATION.

 

Dendrite may, from time to time, be furnished information and data which

 

--------------------------------------------------------------------------------


 

is proprietary and confidential to its clients, customers or suppliers. The
Employee will not, at any time for any reason, reveal any information provided
by any of Dendrite’s clients, customers or suppliers to anyone, unless provided
with prior written consent by Dendrite or by the client, customer or supplier.
This obligation is to continue in force after employment terminates for whatever
reason.

 

8.                                       RETURN OF DATA.

 

Upon termination of employment for any reason, the Employee shall return to
Dendrite all material including all copies of any disks, notes, notebooks,
blueprints, customer lists or other papers belonging to Dendrite or to any of
its customers, clients or suppliers. This is to include any plans, statistics,
tapes, programming material, computer programs or any other documents,
information of data in whatever form.

 

9.                                       INVENTIONS AND DISCOVERIES.

 

During the term of his/her employment, the Employee may conceive ideas,
discoveries or inventions, (including computer programs and enhancements to
computer programs).  These ideas, discoveries or inventions may be conceived or
implemented during or outside business hours and may not be connected with
Dendrite’s business.

 

The Employee will notify Dendrite of the idea, discovery or invention no matter
where it was conceived or implemented.

 

If the idea, discovery or invention is connected with or related to Dendrite’s
business, it will be Dendrite’s property and the Employee shall assign to
Dendrite all rights to the idea, discovery or invention. If it is patentable,
the Employee shall assign any patent application (or patent issued on the

 

--------------------------------------------------------------------------------


 

application) to Dendrite.

 

If the idea, discovery or invention is not connected or related to Dendrite’s
business, it will belong to the Employee. Dendrite, however, shall have a right
of first refusal to the idea, discovery or invention which will be offered by
the Employee to Dendrite upon the same terms and conditions as are offered to
the Employee by anyone else.

 

The Employee shall sign all documents and perform any act which Dendrite
reasonably requests in connection with a patent application or the issuance of
patents anywhere in the world. Dendrite shall, however, pay all expenses.

 

If the copyright laws apply to any covered idea or invention (including software
or software enhancements). It shall be considered a work made for hire under the
copyright laws and shall be the exclusive property of Dendrite.

 

If the Employee conceives any idea, make any discovery or invention within one
year after the termination of employment with Dendrite that relate to any
matters pertaining to the business of Dendrite, it shall be deemed that it was
conceived while in the employ of Dendrite.

 

The Employee irrevocably appoints Dendrite or its authorized representative
his/her attorney-in-fact to sign any documents necessary to carry out the
purpose and intent of this section.

 

10.                                 RESTRICTION ON FUTURE EMPLOYMENT.

 

A.                                   The Employee agrees that in the event
employment with Dendrite is terminated, for any reason, with or without cause,
the Employee shall not for three years after termination of employment.

 

a.                                       Render services to any organization or
entity, or perform services that compete with Dendrite in any area of the United
States of America

 

--------------------------------------------------------------------------------


 

or elsewhere where Dendrite does business or in any area in which Dendrite plans
to perform services within one year after termination of employment;

 

b.                                      Solicit any customers or potential
customers of Dendrite with whom the Employee had contact while employed by
Dendrite or who was a customer of Dendrite at any time during the two years
immediately before termination;

 

c.                                       Request that any of Dendrite’s
customers or suppliers discontinue doing business with it;

 

d.                                      Knowingly take any action which would
disparage Dendrite or be to its disadvantage;

 

e.                                       Attempt to solicit any employee or
contractor of Dendrite to terminate employment with Dendrite.

 

B.                                     In recognition that the restrictions set
forth in this section may impose a hardship on the Employee. Dendrite will pay
to the Employee one year’s base salary at Dendrite’s discretion. The payments,
however, shall be paid in equal monthly installments over two years provided
that the Employee remains unemployed.  The Employee shall use his best efforts
to obtain other employment not prohibited by this Agreement. If the Employee
becomes employed at any time during the first two years after his/her
termination, these payments shall be discontinued. Payments shall also be
discontinued upon the Employee’s becoming entitled to receive any payment from
any retirement program established by Dendrite. Under no circumstances, however,
may the Employee choose to work for a competitor and forego the payments
provided for in this section.

 

C.                                     If Dendrite chooses not to make the
payments set forth in Section 10 paragraph B above, then the employee will be
free of any restrictions stated in said paragraph.

 

--------------------------------------------------------------------------------


 

11.                                 REMEDIES.

 

The parties agree that in the event the Employee breaches or threatens to breach
this Agreement, money damages may be an inadequate remedy for Dendrite and that
Dendrite will not have an adequate remedy at law. It is understood, therefore,
that in the event of a breach of this Agreement by the Employee, Dendrite shall
have the right to obtain from a court of competent jurisdiction restraints or
injunctions prohibiting the Employee from breaching or threatening to breach
this Agreement. In that event, the parties agree that Dendrite will not be
required to post bond or other security. It is also agreed that any restraints
or injunctions issued against the Employee shall be in addition to any other
remedies which Dendrite may have available to it.

 

12.                                 APPLICABLE LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey.

 

13.                                 NOTICES.

 

In the event any notice is required to be given under the terms of this
Agreement, it shall be delivered in the English language, in writing, as
follows:

 

If to the Employee:

 

Jean-Paul Modde

 

 

[         ]

 

 

[         ]

 

 

 

If to Dendrite:

 

Dendrite International

 

 

7 Powder Horn Drive

 

 

Warren, New Jersey 07060

 

 

 

With a copy to:

 

Schachter, Cohn, Trombadore & Offen

 

 

45 East High Street

 

 

P.O. Box 520

 

 

Somerville, New Jersey 08876-0520

 

--------------------------------------------------------------------------------


 

or at such other address as either party may furnish to the other, in writing,
except that notices of change of address shall be effective only when received.

 

14.                                 NON-ASSIGNABILITY.

 

The Employee’s rights or obligations under the terms of this Agreement or of any
other agreement with Dendrite may not be assigned. Any attempted assignment will
be void as to Dendrite. Dendrite may, however, assign its rights to any
affiliated or successor entity.

 

15.                                 BINDING AGREEMENT.

 

This Agreement shall be binding upon and inure to the benefit of the Employee’s
heirs and personal representatives and to the successors and assigns of
Dendrite.

 

16.                                 INTEGRATION.

 

This Agreement, together with any other written agreements between the parties,
represents the entire understanding of the parties. No representations, oral or
otherwise, with respect to the subject matter of this Agreement have been made
by either party.

 

17.                                 WAIVER.

 

This agreement may not be modified or waived except by a writing signed by both
parties. No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.

 

18.                                 JURISDICTION.

 

The State of New Jersey shall have exclusive jurisdiction to entertain any

 

--------------------------------------------------------------------------------


 

legal or equitable action with respect to this Agreement except that Dendrite
may institute suit against the Employee in any jurisdiction in which the
Employee may be at the time. In the event suit is instituted in New Jersey, it
is agreed that service of summons or other appropriate legal process may be
effected upon any party by delivering it to the address in this Agreement
specified for that party in Section 13.

 

IN WITNESS WHEREOF, the parties have signed this Agreement on this ninth day of
June 1983.

 

 

 

DENDRITE INTERNATIONAL

 

 

 

 

By:

/s/  [ILLEGIBLE]

 

 

 

 

 

 

 

        /s/  Jean-Paul Modde

(L.S.)

 

Jean-Paul Modde

 

--------------------------------------------------------------------------------
